Beasley, Judge.
The State has filed a motion to dismiss an attempted direct appeal from an order of the Superior Court of DeKalb County, entered November 1, 1984, revoking the appellant’s probation. Held:
Appellant has filed a “Bill of Exceptions,” in substance a notice of appeal under OCGA § 5-6-37.
Inasmuch as the instant appeal falls within a category of cases for which there must be an application for discretionary review under OCGA § 5-6-35 (as amended effective July 1, 1984), and for which *454direct appeal is therefore improper, it must be dismissed. Walker v. City of Macon, 166 Ga. App. 228 (303 SE2d 776) (1983); In the interest of J. E. P., 168 Ga. App. 30 (308 SE2d 712) (1983), affirmed, 252 Ga. 520 (315 SE2d 416) (1984); Holbrook v. State, 173 Ga. App. 251 (326 SE2d 240) (1985).
Decided February 7, 1985.
James R. Venable, for appellant.
Robert E. Wilson, District Attorney, Robert M. Coker, Susan Brooks, Assistant District Attorneys, for appellee.

Appeal dismissed.


Deen, P. J., and Pope, J., concur.